In an action to recover damages for personal injury sustained in an automobile collision which occurred on December 26, 1956, defendant appeals from an order of the Supreme Court, Queens County, dated September 10,1962, which granted unconditionally the plaintiff’s motion for leave to serve a supplemental bill of particulars adding a second injury which he claims to have sustained on March 28, 1962 as a consequence of the first injury and setting forth the facts and special damages relating to such second injury. Order modified by adding: (1) a provision that the motion is granted on condition that, on 10 days’ written notice, plaintiff shall submit to a further physical examination by a doctor of defendant’s choice and to a further examination before trial by defendant; and (2) a provision that, in the event of plaintiff’s default in complying with these conditions, his motion is denied. As so modified, order affirmed, without costs. While under the circumstances here presented, plaintiff is entitled to leave to serve a supplemental bill of particulars (Poplar v. Bourjois, Inc., 298 N. Y. 62; Wagner v, Mittendorf, 232 N. Y. 481; Matter of Dickerson v. Essex County, 2 A D 2d 516), nevertheless, it was an improvident exercise of discretion to grant the motion unconditionally (Duffy v. Banks, 15 A D 2d 663). Beldoek, P. J., Ughetta, Brennan, Hill and Hopkins, JJ., concur.